                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JULIAN LEE GREEN

             Plaintiff,

v.                                             CIVIL ACTION NO. 1:17CV37
                                                    (Judge Keeley)

AMANDA MCGRUE, ET AL.,

             Defendants.

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 82],
       GRANTING MOTIONS TO DISMISS [DKT. NOS. 53, 68, 74],
                AND DISMISSING CASE WITH PREJUDICE

     On March 6, 2017, the pro se plaintiff, Julian Lee Green

(“Green”), filed a complaint pursuant to 42 U.S.C. § 1983 (Dkt. No.

1), which this Court referred to United States Magistrate Judge

James   P.    Mazzone     for   initial   screening   and   a   Report   and

Recommendation (“R&R”) in accordance with LR PL P 2 and 28 U.S.C.

§ 1915(e).1 Magistrate Judge Mazzone’s R&R recommended that the

Court dismiss Green’s complaint for failure to state a claim upon

which relief can be granted under § 1983 (Dkt. No. 82). The R&R

also specifically warned Green that failing to object to the

recommendation would result in the waiver of his appellate rights.

Id. at 22. Green did not file any objections to the R&R.2



1
   Originally, this case was referred to Magistrate Judge Michael
J. Aloi, but it was later reassigned to Magistrate Judge James E.
Seibert and then to Magistrate Judge Mazzone (Dkt. No. 43).
2
   The failure to object to the R&R not only waives the appellate
rights in this matter, but also relieves the Court of any
obligation to conduct a de novo review of the issues presented. See
Thomas v. Arn, 474 U.S. 140, 148-153 (1985); Wells v. Shriners
Hosp., 109 F.3d 198, 199-200 (4th Cir. 1997).
GREEN V. MCGRUE, ET AL.                                   1:17CV37

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 82],
       GRANTING MOTIONS TO DISMISS [DKT. NOS. 53, 68, 74],
                AND DISMISSING CASE WITH PREJUDICE

     Consequently, finding no clear error, the Court ADOPTS the R&R

in its entirety (Dkt. No. 82), GRANTS the motions to dismiss [Dkt.

Nos. 53, 68, 74], and DISMISSES this case WITH PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

and to transmit copies of both orders to the pro se plaintiff by

certified mail, return receipt requested, to his last known address

and to counsel of record by electronic means.

     Dated: August 13, 2019

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                2
